Exhibit 10.46



--------------------------------------------------------------------------------



JOB OFFER SUMMARY
FOR
JASON ASPER


POSITION:
Senior Vice President New Business Development

    
REPORTING TO:
Lance Berry, Sr VP and CFO



LOCATION:
Wright Medical, 1023 Cherry Road, Memphis, TN 38117



SALARY:
$335,000.00, annual salary, less withholdings for Federal, FICA, and State taxes



PAY FREQUENCY:
Bi-Weekly



START DATE:
August 14, 2017



EMPLOYEE
INCENTIVE PLAN:
You are eligible to participate in the Employee Incentive Plan with a target
payout of 45% of your eligible earnings. The actual payout for this period will
be dependent upon business performance as well as your individual performance.
Your 2017 participation is guaranteed at 100% achievement, prorated to reflect
your start date and will be paid within 30 days of your start date (potential
over payout will be calculated and paid out in March 2018). Please note that the
actual terms of the Employee Incentive (Bonus) Plan govern eligibility and
payout. Note: If you voluntarily leave Wright Medical prior to the Incentive
Payout Date you will be required to repay this amount.



EQUITY:
You will receive a new hire equity award, contingent upon Board of Directors
approval in the amount of $670,000.00. Beginning next year and subject to Board
of Directors approval and the terms of the Company’s equity incentive plan, you
will be eligible for an equity grant under our long-term incentive grant
guidelines.  The target grant for your role is 100% of base salary, but your
actual equity grant may be above or below your target depending on, among other
factors, final recommendation and approval by the Board and shares available
under our equity incentive plan.



SIGN-ON BONUS:
You will receive a Sign on Bonus of $400,000 payable within 30 days of your hire
date. In the event you voluntarily leave Wright Medical within 2 years of your
hire date, you will be required to repay this amount.

        
TRAVEL
REIMBURSEMENT:
Wright Medical will reimburse you for reasonable and documented travel expenses
per company policy for the first year of your employment for your commute from
your home in Chicago, IL to Memphis, TN. On your one-year anniversary with
Wright Medical, you will have the option of considering a relocation package
from Chicago, IL to Memphis, TN or a $50,000 (grossed up) one time travel
stipend.





Paid Time Off:
You will accrue a paid time off benefit of 20 days per year. This is prorated
during your first year of employment based on your hire date.








--------------------------------------------------------------------------------

Exhibit 10.46


As an employee, you will be eligible for the applicable Wright benefits
including medical, dental, vision, long-term disability, short-term disability,
life insurance, accidental death & dismemberment insurance, and participation in
Wright’s 401(k) plan.


This offer of employment expires if not accepted by the close of 3 business
days. This offer of employment is contingent upon the following:


(i)
Completing and passing a substance test within 72 hours of accepting our offer

(ii)
Successful verification of your employment and educational history combined with
a criminal background check

(iii)
Signing Wright Medical’s Non-Compete on or before your first day of employment.

(iv)
Proving your eligibility to work in the United States by way of completion of
the I-9 Form.

(v)
Completing general ethics and compliance training, including a certification
related to our code of conduct within 30 days of your hire date.



We look forward to having you begin your employment with Wright. However, we
recognize that you retain the option, as does Wright, of ending your employment
with the company at any time, with or without notice and with or without cause.
As such, your employment with Wright is at-will and neither this letter nor any
other oral or written representations may be considered a contract for any
specific period of time.


Thank you for spending the time to ensure that Wright is the right opportunity
for you. I have no doubt Wright will be a vehicle for growth, excitement, and
success and that your contributions will be many and meaningful.


To formally accept this offer of employment, please sign and date. You may email
this document to mandy.may@wright.com.


Kindest Regards,




/s/ Greg Morrison
 
 
 
 
 
GREG MORRISON
 
 
SVP AND CHIEF HUMAN RESOURCES OFFICER
 
 
 
 
 
 
 
 
I, Jason Asper, accept this offer of employment and agree to the terms and
conditions outlined in this letter.
/s/ Jason Asper
 
7/3/2017
 
 
 
CANDIDATE SIGNATURE
 
 
















